DETAILED ACTION
	This is a final Office Action on the merits for application 17/069,806. Receipt of the amendments and arguments filed on 08/05/2022 is acknowledged.
Claims 97-143 are pending.
Claims 1-96 are cancelled.
Claims 104, 106, 109, 110, 113, 122, 125-128, 130, 131, 134, 138, and 141 are withdrawn from consideration.
Claims 97-103, 105, 107, 108, 111, 112, 114-121, 123, 124, 129, 132, 133, 135-137, 139, 140, 142, and 143 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 97, 103, 116, 123, 124, 136, 137, and 142 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espinosa ‘146 (U.S. Publication 2018/0202146).
Regarding claim 97, Espinosa ‘146 discloses a reinforced building wall, comprising:
a first stud wall (#6) disposed above a foundation (#4);
the first stud wall including a first bottom plate (#10) and a first top plate (#14);
a second stud wall (#8) disposed above the first stud wall (see figure 9), the second stud wall including a second bottom plate (#20) and a second top plate (#24);
a compression rod (#72) having a first end (the end at #30) with a first threaded bore (the threaded bore of element #30) and a second end (the end at #34) with a second threaded bore (the threaded bore of element #34), the first threaded bore and the second threaded bore being internal to the compression rod (the ends #30 and #34 are considered part of the compression rod #72 and thus the bores within such ends #30 and #34 are considered internal to the compression rod since they extend into the material of the compression rod), the first end being operably attached to the foundation (see figure 9);
a horizontal first member (#28) operably attached to the first stud wall (see figure 9, where the member #28 is operably attached to the stud wall through rod #26 and opening #70) and operably attached to the compression rod to transfer compression forces to the compression rod and the foundation (see figure 9, where the member #28 is operably attached to the compression rod through rod #26 and transfers forces between the compression rod and foundation); and
a horizontal second member (#42) operably attached to the second stud wall and operably attached to the compression rod to transfer tension forces to the compression rod (see figures 3 and 9).
Regarding claim 103, Espinosa ‘146 discloses the first threaded bore is operably attached to a first threaded rod (#26) anchored to the foundation (see figure 9).
Regarding claim 116, Espinosa ‘146 discloses the compression rod includes a first section (#72) and a second section (#36) operably joined end-to-end (see figure 9).
Regarding claim 123, Espinosa ‘146 discloses a horizontal third member (#58) is operably attached to the compression rod to transfer compression forces to the compression rod (see figure 9).
Regarding claim 124, Espinosa ‘146 discloses a threaded rod (#36) is operably attached to the second threaded bore (see figures 9 and 11); the threaded rod is threaded to the third member (see figures 9 and 11); and a first stud and a second stud include top ends engaging an underside of the third member (see figures 9 and 11, where the two rightmost studs of the figure of the second wall #8 comprise of top ends which engage the underside of the third member through top plate #24).
Regarding claim 132, Espinosa ‘146 discloses the second member includes a bearing plate (#58) disposed on the second top plate (see figure 11), a threaded rod (#36) is operably attached to the second threaded bore of the compression rod (see figure 11); and a first fastener is operably threaded to the threaded rod and bears on the second member (see figure 11, where a nut attaches the second threaded rod #36 to the second member #58).
Regarding claim 136, Espinosa ‘146 discloses the compression rod is operably attached to a first threaded rod (#26) anchored to the foundation (see figure 5); and a first anchor (#28) is attached to the first threaded rod (see figure 5).
Regarding claim 137, Espinosa discloses the first anchor includes a surface (the top horizontal surface of figures 5 and 9) aligned with a top surface of the foundation (see figures 5 and 9).
Regarding claim 142, Espinosa ‘146 discloses a reinforced building wall, comprising:
a first stud wall (#6) disposed above a foundation (#4), the first stud wall including a first bottom plate (#10) and a first top plate (#14);
a second stud wall (#8) disposed above the first stud wall (see figure 9), the second stud wall including a second bottom plate (#20) and a second top plate (#24);
a compression rod (#72) having a first end (the end at #30) with a first threaded bore (the threaded bore of element #30) and a second end (the end at #34) with a second threaded bore (the threaded bore of element #34), the first threaded bore and the second threaded bore being internal to the compression rod (the ends #30 and #34 are considered part of the compression rod #72 and thus the bores within such ends #30 and #34 are considered internal to the compression rod since they extend into the material of the compression rod), the first end being operably attached to the foundation (see figure 9);
a cross member (#42) operably attached to the compression rod to transfer compression forces to the compression rod and the foundation (see figure 9, where the cross member #42 and foundation are attached to one another through the compression rod #74 and thus are configured to transfer forces between one another through the rod33); and
a bearing plate (#58) on the second top plate and operably attached to the compression rod to transfer tension forces to the compression rod (see figures 9 and 11, where the compression rod can be considered to include element #36 as well).

Claim(s) 97-103, 105, 116-120, 123, 124, 129, 132, 133, 135-137, 139, 142, 143 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taneichi (U.S. Publication 2018/0135676).
Regarding claim 97, Taneichi discloses a reinforced building wall, comprising:
a first stud wall (the bottom floor with studs #23 of figure 1) disposed above a foundation (#2);
the first stud wall including a first bottom plate (#22) and a first top plate (#4A);
a second stud wall (the middle floor of figure 1 with studs #23) disposed above the first stud wall (see figure 1), the second stud wall including a second bottom plate (#4B) and a second top plate (#4C);
a compression rod (#5) having a first end (the end at the bottom element #1 of figure 1) with a first threaded bore (the threaded bore of element #1) and a second end (the end at the middle element #1 of figure 1) with a second threaded bore (the threaded bore of the middle element #1), the first threaded bore and the second threaded bore being internal to the compression rod (the ends #1 are considered part of the compression rod #5 and thus the bores within such ends #1 are considered internal to the compression rod since they extend into the material of the compression rod), the first end being operably attached to the foundation (see figure 1);
a horizontal first member (the member #31A at the top member #4A of figure 1) operably attached to the first stud wall (see figure 1) and operably attached to the compression rod to transfer compression forces to the compression rod and the foundation (see figure 1, where the horizontal first member #31A and foundation are attached to one another through the compression rod and thus are configured to transfer forces between one another through the rod); and
a horizontal second member (the member #31A at the bottom plate #4B) operably attached to the second stud wall and operably attached to the compression rod to transfer tension forces to the compression rod (see figure 1).
Regarding claim 98, Taneichi discloses the first member includes a first bearing plate (the washer or nut of element #31A can be considered a bearing plate as defined) engaging an underside of the first top plate (see figure 1).
Regarding claim 99, Taneichi discloses a first threaded rod is operably attached to the second threaded bore of the compression rod; and a first fastener is threaded to the first threaded rod and bears on the first bearing plate (for rejection purposes of claim 99, the compression rod can be considered the bottom element #1 of figure 1, which comprises of top and bottom threaded bore ends that are internal and thus meets the limitations of claim 97 above, where the first threaded rod is considered the bottom rod #5 of figure 1 which is threaded to a first fastener nut of element #31A that bears against the washer of element #31A and thus meets such limitations as defined.).
Regarding claim 100, Taneichi discloses a threaded rod is operably attached to the second threaded bore of the compression rod; and the first bearing plate is threaded to the threaded rod (For rejection purposes of claim 100, the compression rod can be considered the bottommost element #1 of figure 1, which comprises of top and bottom internal threaded bores and where threaded rods #5 and #5A operably attach such a rod to the respective bearing plates as similarly taught in the elected embodiment, where the threaded rod can be considered the bottom element #5 of figure 1 which is threaded to the first bearing plate #31A at #4A).
Regarding claim 101, Taneichi discloses the first threaded bore and the second threaded bore include respective sight holes (the sight holes can be considered the holes on either side of connecting element #17 of figure 7 which allows for properly alignment between elements #19 and #13 when attached to one another or can be considered the bores between elements #14 of figure 7).
Regarding claim 102, Taneichi discloses at least one of the first threaded bore and the second threaded bore includes multi-diameter threads (using the embodiment of figure 13 for ends #1 of the compression rod of figure 1, as depicted in the wall of figure 12, such ends comprise of different threaded diameters through such a bore and thus meet such limitations as defined).
Regarding claim 103, Taneichi discloses the first threaded bore is operably attached to a first threaded rod (#5a; figure 1) anchored in the foundation (see figure 1).
Regarding claim 105, Taneichi discloses a coupling is operably attached to the compression rod and bears on the first bearing plate (the nut of the nut and washer bearing plate combo #31A can be considered the coupling which is attached to the rod #5 and bears against the washer/bearing plate #31A).
Regarding claim 116, Taneichi discloses the compression rod includes a first section (the bottom section #1 of figure 1) and a second section (the middle section #1 of figure 1) operably joined end-to-end (the ends of each section #1 are joined by threaded rod #5).
Regarding claim 117, Taneichi discloses the first and second section include respective opposite threaded bores (see figures 1 and 2) and a threaded rod (#5) is threaded to the opposite threaded bores (see figure 1).
Regarding claim 118, Taneichi discloses the first member (#31A at #4A of figure 1) is disposed between the first section and the second section (see figure 1).
Regarding claim 119, Taneichi discloses the opposite threaded bores include respective sight holes (the sight holes can be considered the holes on either side of connecting element #17 of figure 7 which allows for proper alignment between elements #19 and #13 when attached to one another or can be considered the bores between elements #14 of figure 7).
Regarding claim 120, Taneichi discloses the threaded rod is threaded to the first member (the rod #5 is threaded to the nut #31A of the first horizontal member #31A at #4A).
Regarding claim 123, Taneichi discloses a horizontal third member (the member #4 of the uppermost floor of figure 1) is operably attached to the compression rod to transfer compression forces to the compression rod (see figure 1).
Regarding claim 124, Taneichi discloses a threaded rod (the topmost rod #5 of figure 1) is operably attached to the second threaded bore of the compression rod (see figure 1, where the rod #5 is operably attached to the second threaded bore through rod #5A and top connector #1); the threaded rod is threaded to the third member (see figure 1 at the second topmost element #31A); and a first stud and a second stud (the topmost studs #23 of figure 1) include top ends engaging an underside of the third member (see figure 1).
Regarding claim 129, Taneichi discloses the second member includes a bearing plate disposed on the second bottom plate (the washer of element #31A at #4B is considered the bearing plate that is disposed on the plate #4B); and a threaded rod (#5) is operably attached to the second threaded bore of the compression rod (as explained above, the compression rod can be considered the lower element #1 of figure 1 alone or can be considered both of the bottom elements #1 and the second rod #5 extending between them such that the rod #5 is attached to the second threaded bore at the middle element #1); and a first fastener (the nut at #31A at #4B) is threaded to the threaded rod and bears on the second member (see figure 1).
Regarding claim 132, Taneichi discloses the second member includes a bearing plate disposed on the second top plate (the second member can be considered the washer of element #31 at #4C of figure 1); a threaded rod (#5A) is operably attached to the second threaded bore of the compression rod (see figure 1); and a first fastener is operably threaded to the threaded rod and bears on the second member (the nut of element #31 at #4C is considered the first fastener as defined).
Regarding claim 133, Taneichi discloses the second member includes a bearing plate disposed on the first top plate (the first member can be considered element #31 at the bottom of the first wall while the second member can be considered the washer of element #31A at #4A of figure 1); a threaded rod (as explained above, the compression rod can be considered the lower element #1 of figure 1 alone or can be considered both of the bottom elements #1 and the second rod extending between them such that the rod #5 is attached to the second threaded bore at the middle element #1 of the figure) is operably attached to the second threaded bore of the compression rod; and a first fastener is operably threaded to the threaded rod and bears on the second member (the nut of element #31A at #4A can be considered the first fastener as defined).
Regarding claim 135, Taneichi discloses a coupling (#5) joins the first section to the second section (see figure 1).
Regarding claim 136, Taneichi discloses the compression rod is operably attached to a first threaded rod (#3) anchored to the foundation (see figure 1); and a first anchor (#31) is attached to the first threaded rod (see figure 1).
Regarding claim 137, Taneichi discloses the first anchor includes a surface aligned with a top surface of the foundation (the flat, horizontal surface of the washer of element #31 at #22 is considered to form the surface that is parallel with and thus aligned with the top horizontal surface of the foundation #2).
Regarding claim 139, Taneichi discloses a second anchor is attached to the first threaded rod below the first anchor (the U-shaped portion at the bottom end of threaded rod #3 can be considered the second anchor that is below the first nut anchor #31 and which is integrally formed with and thus attached to the threaded portion #5a of rod #3).
Regarding claim 142, Taneichi discloses a reinforced building wall, comprising:
a first stud wall (the bottommost floor and wall formed in figure 1) disposed above a foundation (#2), the first stud wall including a first bottom plate (#22) and a first top plate (#4A);
a second stud wall (the middle floor and wall of figure 1) disposed above the first stud wall (see figure 1), the second stud wall including a second bottom plate (#4B) and a second top plate (#4C);
a compression rod (the rod formed by elements #5 and #1 between the first and second walls of figure 1) having a first end (the end at the bottommost element #1) with a first threaded bore (the threaded bore of element #1) and a second end (the end at the middle element #1 of figure 1) with a second threaded bore (the threaded bore of element #1), the first threaded bore and the second threaded bore being internal to the compression rod (the ends #1 are considered part of the compression rod #5 and thus the bores within such ends #1 are considered internal to the compression rod since they extend into the material of the compression rod), the first end being operably attached to the foundation (see figure 1);
a cross member (element #31A at #4A) operably attached to the compression rod to transfer compression forces to the compression rod and the foundation (see figure 1, where the cross member and foundation are attached to one another through the compression rod and thus are configured to transfer forces between one another during use); and
a bearing plate (the washer of element #31A at #4C) on the second top plate and operably attached to the compression rod to transfer tension forces to the compression rod (see figure 1).
Regarding claim 143, Taneichi discloses a reinforced building wall, comprising:
a first stud wall (the bottommost floor and wall formed in figure 1) disposed above a foundation (#2), the first stud wall including a first bottom plate (#22) and a first top plate (#4A);
a second stud wall (the middle floor and wall of figure 1) disposed above the first stud wall (see figure 1), the second stud wall including a second bottom plate (#4B) and a second top plate (#4C);
a compression rod (the rod formed by elements #5 and #1 between the first and second walls of figure 1) having a first end (the end at the bottommost element #1) with a first threaded bore (the threaded bore of element #1) and a second end (the end at the middle element #1 of figure 1) with a second threaded bore (the threaded bore of element #1), the first threaded bore and the second threaded bore being internal to the compression rod (the ends #1 are considered part of the compression rod #5 and thus the bores within such ends #1 are considered internal to the compression rod since they extend into the material of the compression rod), the first end being operably attached to the foundation (see figure 1);
a first bearing plate (element #31A at #4A) engaging an underside of the first top plate and operably attached to the compression rod to transfer compression forces to the compression rod and the foundation (see figure 1 where the first bearing plate and foundation are attached to one another through the compression rod and thus are configured to transfer forces between one another); and
a second bearing plate (the washer of element #31A at #4C) disposed on the second top plate and operably attached to the compression rod to transfer tension forces to the compression rod (see figure 1).

Claim(s) 97, 107, 108, 111, 112, 114, 116-118, 121, 136, 137, 139, 140, and 142 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espinosa ‘866 (U.S. Publication 2010/0115866).
Regarding claim 97, Espinosa ‘866 discloses a reinforced building wall, comprising:
a first stud wall (the bottom floor wall of figure 5) disposed above a foundation (#6);
the first stud wall including a first bottom plate (#16) and a first top plate (#29);
a second stud wall (the middle floor wall of figure 5) dispose above the first stud wall (see figure 5), the second stud wall including a second bottom plate (#34) and a second top plate (#47);
a compression rod (#10) having a first end (the end at the bottom element #12 of figure 5) with a first threaded bore (the threaded bore of element #12) and a second end (the end at the second bottommost element #12 of figure 5) with a second threaded bore (the threaded bore of the middle element #12), the first threaded bore and the second threaded bore being internal to the compression rod (the ends #12 are considered part of the compression rod #10 and thus the bores within such ends #12 are considered internal to the compression rod since they extend into the material of the compression rod), the first end being operably attached to the foundation (see figure 5);
a horizontal first member (#56) operably attached to the first stud wall (see figure 5) and operably attached to the compression rod to transfer compression forces to the compression rod and the foundation (see figure 5 at #62, where the horizontal first member and foundation are attached to one another through the compression rod and thus are configured to transfer forces between one another through the compression rod); and
a horizontal second member (the member #32) operably attached to the second stud wall and operably attached to the compression rod to transfer tension forces to the compression rod (see figure 5).
Regarding claim 107, Espinosa ‘866 discloses the first member includes a cross member operably attached to the second end of the compression rod and operably attached to the first stud wall (see figure 5, where the second, top end of the compression rod is attached to the cross member, where the top, second end can be considered formed by the bottommost element #12 of figure 5 alone or can be considered formed by both bottom members #12 and the rod #10 therebetween).
Regarding claim 108, Espinosa ‘866 discloses a threaded rod (The bottommost rod segment #10 of figure 5 can be considered the threaded rod as defined in order to meet the elected embodiment as presently disclosed, where the bottommost element #12 can be considered the compression rods with internally threaded bore ends as defined) is operably attached to the second threaded bore of the compression rod (see figure 5); and a first fastener (#62) is threaded to the threaded rod and bears on the first member (see figure 5).
Regarding claim 111, Espinosa ‘866 discloses a first stud (the left stud #60 of figure 5) and a second stud (the right stud #60 of figure 5) include top ends engaging an underside of the first member (see figures 5 and 6).
Regarding claim 112, Espinosa ‘866 discloses a third stud (The left stud #66 of figure 5) and a fourth stud (the right stud #66 of figure 5) include bottom ends disposed on top of the first member (see figure 5).
Regarding claim 114, Espinosa ‘866 discloses the first member is hollow metal (see figure 7 and paragraph 59).
Regarding claim 116, Espinosa ‘866  discloses the compression rod includes a first section (the bottom section #12 of figure 5) and a second section (the second bottommost section #12 of figure 5) operably joined end-to-end (the ends of each section #1 are joined by threaded rod #10).
Regarding claim 117, Espinosa ‘866 discloses the first and second section include respective opposite threaded bores (the threaded bores of elements #12) and a threaded rod (#10) is threaded to the opposite threaded bores (see figure 5).
Regarding claim 118, Espinosa ‘866  discloses the first member (#56) is disposed between the first section and the second section (see figure 5).
Regarding claim 121, Espinosa ‘866 discloses the first member is supported on the second end of the compression rod (see figure 5, where the second, top half end of the compression rod supports the first member through the nut #62).
Regarding claim 136, Espinosa ‘866 discloses the compression rod is operably attached to a first threaded rod (#8) anchored to the foundation (see figure 5); and a first anchor (#20) attached to the first threaded rod (see figures 2 and 5).
Regarding claim 137, Espinosa ‘866 discloses the first anchor includes a surface aligned with a top surface of the foundation (the bottom surface of anchor #20 is flat and horizontal and parallel to, and thus aligned with, the top horizontal surface of the foundation #6).
Regarding claim 139, Espinosa ‘866 discloses a second anchor (#4) is attached to the first threaded rod below the first anchor (see figures 2 and 5).
Regarding claim 140, Espinosa ‘866 discloses the first anchor and the second anchor each includes a nut (see figures 2 and 5).
Regarding claim 142, Espinosa ‘866 discloses a reinforced building wall, comprising:
a first stud wall (the bottommost floor and wall formed in figure 5) disposed above a foundation (#4), the first stud wall including a first bottom plate (#16) and a first top plate (#29);
a second stud wall (the middle floor and wall of figure 5) disposed above the first stud wall (see figure 5), the second stud wall including a second bottom plate (#34) and a second top plate (#47);
a compression rod (the rod formed by elements #12 and #10 between the first and second walls of figure 5) having a first end (the end at the bottommost element #12) with a first threaded bore (the threaded bore of element #12) and a second end (the end at the middle element #12 of figure 5) with a second threaded bore (the threaded bore of element #2), the first threaded bore and the second threaded bore being internal to the compression rod (the ends #12 are considered part of the compression rod #10 and thus the bores within such ends #12 are considered internal to the compression rod since they extend into the material of the compression rod), the first end being operably attached to the foundation (see figure 5);
a cross member (#56) operably attached to the compression rod to transfer compression forces to the compression rod and the foundation (see figure 5, where the cross member #56 and foundation are attached to one another through the compression rod and thus are configured to transfer forces to one another through the compression rod); and
a bearing plate (#32) on the second top plate and operably attached to the compression rod to transfer tension forces to the compression rod (see figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 115 is rejected under 35 U.S.C. 103 as being unpatentable over Espinosa ‘866 in view of Espinosa ‘146.
Regarding claim 115, Espinosa ‘866 discloses the first member is constructed from metal instead of wood due to the strength which the metal can provide and thus does not specifically disclose the use of wood for the first member. Though Espinosa ‘866 discloses metal is better than wood due to strength, Espinosa ‘146 discloses that wood and metal can be used for the framing members of such walls and thus it would have been obvious to have used wood in place of the metal first member of Espinosa ’866 in order to provide a cheaper, more cost effective option to construct such cross member first members and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 140 is rejected under 35 U.S.C. 103 as being unpatentable over Taneichi in view of Espinosa ‘146.
Regarding claim 140, Taneichi discloses the first anchor includes a nut except for the second anchor includes a nut. However, it is highly well known in the art, as evidenced by Espinosa ‘146, that threaded rods can be anchored within a concrete foundation using a threaded anchor rod support #38 that is threaded to an end of the anchor rod using a threaded anchor body nut #40. Therefore, it would have been obvious to have used a threaded anchor body support and nut for the second anchor of Taneichi, as taught in Espinosa ‘146, in order to make placement and anchoring of the first threaded rod within the concrete foundation quicker and easier.
Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the couplings #30 and #34 of Espinosa ‘146 are separate and not part of the tie rod 72) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant has not specifically defined that the compression rod is formed out of a single, monolithic piece of material and also the elected embodiments of the present application support the reading that the compression rod of the claimed invention can be formed from multiple pieces attached to one another, as depicted in figures 46-48 of the present application. Since the ends #30 and #34 of Espinosa ‘146 form the ends of the compression rod #72 and comprise of bores that are internally threaded within the material of the compression rod, such features meet each and every feature of the claimed invention as presently defined. Furthermore, Applicant makes similar arguments with respect to the rejection of claim 142 in view of Espinosa ‘146, with respect to the rejections of claims 97, 142, and 143 in view of Taneichi, and with respect to the rejections of claims 97 and 142 of Espinosa ‘866, where the arguments above can similarly apply to Applicant’s arguments throughout the Remarks.
Regarding Applicant’s arguments that anchor assembly #28 of Espinosa ‘146 does not transfer compression forces to the anchor rod #64, the anchor assembly #28 is attached to the compression rod #72 and the foundation in such a manner that both compression forces and tension forces can be transferred to the compression rod #72 as defined. Such configured to language is disclosed in lines 7-12 of page 11 of the present specification, where the elements and rods of Espinosa ‘146 are connected to one another in such a manner so as to accommodate both tension and compression forces as different sides of the wall of the structure are subjected to lifting or compression forces during use. Furthermore, the claim limitations do not disclose a method of step of providing compression forces within such a horizontal first member, where, the elements of the prior art are attached to one another in such a manner that any tension or compression force will be transferred between one another and where such configured to language does not appear to further define the structure of the connection between such elements other than the ability to transfer compression forces between one another. The rejections are thus considered proper and are upheld. Moreover, Applicant appears to make such arguments with respect to the bearing plate #42 of Espinosa ‘146 in the rejection of claim 142, to the nut and washer assembly #31A of Taneichi in the rejections of claims 97, 142, and 143, and to the bearing member #56 of Espinosa ‘866 in the rejections of claims 97 and 142, where the arguments above can similarly apply to such arguments within the Remarks.
Regarding Applicant’s arguments that the hold-down construction assembly of Taneichi comprises of a bolt #5/5A which is pressed axially into the housing #1 and spreads nut segments #16 to allow the bolt to go through opening #8 and without the need to turn the bolt, Applicant appears to misinterpret the structure of Taneichi. Applicant appears to equate that since no rotation of the bolt occurs, there is no screw attachment between the housing #1 and bolt; however, there are multiple instances, (abstract, paragraphs 10 and 85), which disclose the threaded bores of the housing #1 and the bolts #5 are to be screwed together to prevent removal from one another, where the housing #1 can be rotated to provide such screw attachment. Applicant further argues that such a construction is not capable of putting the bolt into compression; however, the thicker walled cylindrical member #6 with smaller diameter portion #7 as well as blocking means #11 prevent removal of such threaded bores #8A/B/C from the housing #1 and thus prevent removal and disconnection of the bolts from such a housing. As explained above, the bolts of Taneichi are configured to be placed in both tension and compression during use and if Applicant’s arguments were considered true, the whole system of Taneichi would fail and not work as intended if both compression and tension forces were not capable of being transferred through the system. The rejections are thus considered proper and are upheld.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635